Case 19-90023-AKM-13           Doc 39     Filed 09/16/19     EOD 09/16/19 09:17:20         Pg 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION


IN RE:                                         )
ROGERS NILE LAUDERBAUGH                        )       CASE NO. 19-90023-AKM13
LINDA SUE LAUDERBAUGH                          )
                Debtors.                       )

             DEBTORS’ OBJECTION TO TRUSTEE’S MOTION TO DISMISS
   Comes now Debtor(s), by counsel, and hereby file their Objection to the Motion to Dismiss by
the Trustee, and in support thereof state the following:
       1.       The Chapter 13 Trustee filed a Motion to dismiss on August 27, 2019 for failure to
               maintain plan payments.
       2.      Debtors are delinquent in their payments pursuant to the terms of their proposed
               Chapter 13 plan.
       3.      Debtors request additional time to become current in their plan payments, or in
               the alternative, convert the proceeding to a case under Chapter 7.
       4.      For the foregoing reasons, the Trustee’s Motion to Dismiss should be denied.
       WHEREFORE, the Debtors hereby object to the Motion to Dismiss and for all other relief
just and proper in the premises.
                                               Respectfully Submitted,

                                               By:/s/ Mark S. Zuckerberg
                                               Mark S. Zuckerberg #13815-49
                                               429 N. Pennsylvania Street, Suite 100
                                               Indianapolis, IN 46204
                                               Filings@mszlaw.com


                               CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that a copy of the foregoing pleading was served
upon the following either by first class United States mail, postage prepaid or via electronic filing,
this 16th day of September 2019:

U.S. Trustee
Joseph M. Black, Jr.

                                               /s/ Mark S. Zuckerberg
                                               Mark S. Zuckerberg #13815-49
